TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2017



                                     NO. 03-14-00712-CR


                                  Anthony Torres, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      MODIFIED AND, AS MODIFIED, AFFIRMED IN PART; REVERSED AND
     REMANDED IN PART; AFFIRMED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment of conviction for the offense of sexual assault in a prohibited

relationship. Therefore, the Court modifies the judgment of conviction for the first-degree

felony offense of sexual assault in a prohibited relationship to reflect that Torres was convicted

of the second-degree felony offense of sexual assault, affirms the judgment as modified as to the

finding of guilt, reverses that part of the judgment imposing sentence, and remands to the district

court for a new punishment hearing for that offense. The Court further holds that there was no

error in the court’s judgment of conviction for the offense of prohibited sexual conduct that

requires reversal. Therefore, the Court affirms the judgment of conviction for the offense of
prohibited sexual conduct.       Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.